DISSENTING OPINION BY
Judge SIMPSON.
Although I acknowledge the thoughtful majority opinion greatly advances the analysis of the “core public function” limitation on a grievance arbitrator’s interpretive authority, I respectfully dissent from the majority’s expansion of this limitation.
Initially, I should state my agreement with several ideas. I agree a public agency’s contact with those it is charged to serve is properly defined as a core public function. Also, I agree that trust, fidelity and competence are core concerns in the relationship between a public agency and an employee. Therefore, I harbor no doubts about the ageney/public or the agency/employee aspects of the majority’s analysis.
However, I disagree with the broad expansion of core concerns to relationships between co-employees. I believe conduct between co-employees which does not involve an objective risk of harm is a bargainable item within a grievance arbitrator’s interpretive authority. In this regard, I note that workplace conditions are traditional subjects of bargaining. Under this approach, neither a claim of co-employee harassment nor a claim of hostile work environment would touch on a core public function. Also under this approach, it is not necessary to decide whether harassment is egregious or not, a standard which is sufficiently imprecise as to defy prediction and invite litigation.
In addition, I fear that the core public function exception as stated in the majority opinion is formed so expansively as to swallow the general rule of an arbitrator’s broad discretion. The remedy is for a public employer to bargain for a definition *1066of “just cause” for termination rather than for a court to impose a construction on the term.
In this case, the misconduct arose from co-employee conduct that did not involve an objective risk of harm. Accordingly, I conclude the misconduct does not imperil a core public function, and I would affirm the trial court’s order, which affirmed the arbitrator.
Judge PELLEGRINI joins in this dissenting opinion.